Citation Nr: 0415677	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  99-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a depressive 
disorder.

2. Entitlement to service connection for cardiovascular 
disease to include hypertension, secondary to Agent Orange 
exposure.

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for a left knee 
disability.

5.  Entitlement to an initial evaluation, in excess of 50 
percent, for Post Traumatic Stress Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in July 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock Arkansas.

The appellant and his brother testified in a videoconference 
at the RO before the undersigned Veterans Law Judge sitting 
in Washington D. C. in March 2001.  A copy of the hearing 
transcript is in the claims folder.  This case was previously 
before the Board and, in October 2001, it was remanded to the 
RO for further development.  While in remand status, the RO 
granted service connection for PTSD and rated this disorder 
as 50 percent disabling.  The case was thereafter returned to 
the Board.  The issues of service connection for a depressive 
disorder and an increased rating for PTSD will be discussed 
in the Remand section of this decision.


FINDINGS OF FACT

1.  The veteran's current cardiovascular disease, diagnosed 
as hypertension, is not of service origin and is not related 
to any incident therein.

2.  The evidence does not establish that the veteran 
currently has disabilities involving the knees.


CONCLUSIONS OF LAW

1.  The veteran's cardiovascular disease, diagnosed as 
hypertension, was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2. Right knee and left knee disorders were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
initial unfavorable determination by the RO.  The Court 
further held that the VCAA requires the following: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, an October 1999 statement 
of the case and a supplemental statement of the case dated in 
December 2003.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents the veteran was also specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  Further, in 
a March 2002 letter, the RO specifically informed the veteran 
of the information and evidence needed from him to 
substantiate his claim as well as the evidence VA would 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  The Board 
notes that the March 2002 VCAA letter was mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the holding in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The VA also has not informed the veteran to 
submit evidence in his possession pertinent to his claim as 
required by 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
chronological implementation of the VCAA is deemed to be 
harmless error.  VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background.

The veteran's service medical records are negative for any 
complaints, findings, and/or diagnosis referable to the 
veteran's cardiovascular system or knees.  The veteran did 
report on his September 1965 medical examination for service 
induction a history of a pounding heart.  However clinical 
evaluation of the heart at that time, as well as, the 
veteran's lower extremities found no abnormalities.  On the 
veteran's medical examination for service separation in 
February 1968 a clinical evaluation of the veteran's heart 
and lower extremities was similarly negative for any 
abnormalities.  The veteran's blood pressure on this 
examination was 134/78.

The veteran was hospitalized by VA beginning in November 1981 
for complaints of exertional chest pain.  On admission the 
veteran said that he has had hypertension since 1978 treated 
with Apresazide, which he takes only sporadically.  On 
physical examination, blood pressure was 140/80, left arm, 
supine and standing, right arm was 150/82, supine and 
standing.  The examiner reported that the only pertinent 
physical findings were a Grade I/VI systolic ejection murmur 
at the left sternal border with no radiation.  An 
electrocardiogram and chest x-ray were normal as were an 
echocardiogram and Holter scan.  The examiner stated that it 
was thought that the veteran's chest pain was not cardiac in 
origin.

The veteran was seen in a VA mental hygiene clinic in March 
1982 and diagnosed as suffering from a personality disorder 
and signs of depression by history.  

Private treatment records received in April 1982 show that 
the veteran was evaluated in February 1982 for problems 
handling his emotions.  It was noted by his examining 
physician that he appeared very anxious with some depression.  
It was also noted that the veteran served in Vietnam and has 
a lot of bitterness around this experience.  On this 
examination, the veteran informed his examiner that he has 
had high blood pressures but that he didn't think that this 
presented him with a major problem. Following mental status 
examination, adjustment disorder with mixed emotional 
features was diagnosed.  The veteran was given a prescription 
of Triavil for anxiety and depression.

On a VA examination in May 1999, the veteran reported that he 
has been treated for hypertension in the past and was 
initially given medication, but that he has not taken 
antihypertensives in fourteen years.  He denied angina or 
other symptoms and stated that he has no history of 
myocardial infarction or cerebrovascular accident.  He said 
that he does have a positive family history of hypertension.  
The veteran denied any history of knee injuries but stated 
that he developed pain in both knees approximately five years 
ago, and takes no medication for the discomfort.  Physical 
examination was significant for left knee crepitation, 
tenderness, and reduced range of motion.  The right knee was 
essentially normal.  An x-ray of the knees was interpreted to 
be normal.  Essential hypertension, untreated, heart 
condition alleged, not found, and arthritis left knee, 
alleged not found were the diagnoses.  The examiner stated 
that the veteran was alleging hypertension is due to exposure 
to Agent Orange but that in his medical opinion this is not 
related.  He added that he was unable to diagnose any sort of 
heart condition from history and physical examination.

On a mental disorders examination in May 1999, the veteran 
reported that he does not take any psychotropic medications.  
On mental status examination the veteran displayed some 
anxiety and generally seemed uncomfortable.  His mood was one 
of some depression along with some anxiety.  Depressive 
disorder not otherwise specified was diagnosed.  The examiner 
stated that he could not find sufficient symptomatology to 
warrant a PTSD diagnosis.

Private treatment records compiled between January 1976 and 
October 1995, and received in August 1999, include blood 
pressure readings in February 1983, March 1986, April 1991 
and January 1994 of 140/100, 138/80, 140/100 and 130/90, 
respectively.

In a letter dated in December 2000, a licensed professional 
counselor noted that the veteran in a group counseling 
session informed the group that holidays cause him to be more 
depressed and that he has a great deal of trouble with dreams 
about Vietnam during the holidays.  It was further noted that 
the veteran had continuing problems with social isolation, 
anger, and rage.

At a videoconference hearing before the undersigned Veteran's 
Law Judge in March 2001, the veteran described his service in 
Vietnam.  He said that following service, in 1979, he became 
aware that he had problems with high blood pressure and that 
he was placed on blood pressure medication.  He said that he 
was unaware of problems with his blood pressure in service.  
The veteran testified that he had knee discomfort in service 
all the time, which he described as pain in the muscle in the 
back of his leg.

A May 2001 VA clinic notes records that the veteran 
complained of hypertension and bilateral knee pain, left 
greater than right because he was trying to favor his foot.  
The veteran gave a history of a right foot fracture in 
1985.The veteran denied any problems with chest pain, 
depression and/or anxiety.  Hypertension and knee pain were 
the pertinent diagnoses. 

On a VA PTSD examination in October 2003, the veteran 
described himself as being depressed for unknown reasons 
since the late 1970's.   He later indicated to his examiner 
that he was depressed in large part because of experiences in 
Vietnam.  On mental status examination, eye contact was quite 
limited and the veteran appeared quite dysphoric.  Mood was 
one of marked depression and affect was appropriate to 
content.  Insight was somewhat limited and adjustment was 
adequate.  PTSD, chronic was the axis I diagnosis. 

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303.

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West Supp. 2002).  

Service in Vietnam includes service in the waters offshore or 
service in other locations if the conditions of service 
involve duty or visitation in Vietnam.  38 C.F.R. § 3.313(a) 
(2002).

The regulations pertaining to Agent Orange exposure expanded 
to include all herbicides used in Vietnam, stipulate the 
diseases for which service connection may be presumed due to 
exposure to herbicide agents.  38 C.F.R. § 3.309(e) (2003).  
The specified diseases are chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea 
tarda, respiratory cancers, soft tissue sarcoma, multiple 
myeloma, acute and subacute peripheral neuropathy and 
prostate cancer.  Id.  

Regarding chloracne, other acneform diseases, acute and 
subacute peripheral neuropathy, and porphyria cutanea tarda, 
regulations only provide presumption of service connection if 
the disease is manifested within a year of exposure.  
38 C.F.R. § 3.307(a)(6) (2003).  If a veteran who served in 
Vietnam during the Vietnam Era develops a disease listed as 
associated with Agent Orange exposure, exposure to Agent 
Orange will be presumed. 

In addition, the Secretary of Veterans Affairs formally 
announced in the Federal Register, on June 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
specified conditions, or for "any other condition which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)


Cardiovascular Disease to include Hypertension.

Considering the evidence summarized above, the Board finds 
that the veteran's hypertension and any current 
cardiovascular disease, to the extent it exist, were not 
shown in service.  The veteran's hypertension, the onset of 
which, the veteran on VA hospitalization in November 1981 and 
in his March 2001 hearing testimony, has dated to the late 
1970's, first appeared many years after service and is too 
remote in time from service to support the claim that it is 
related to service, absent competent medical opinion to this 
effect.  No such nexus opinion has been proffered.  Although 
the veteran asserts that he has a cardiovascular disease to 
include hypertension related to service, the Board notes that 
the veteran is not shown by the record to have any medical 
expertise in this matter.  Accordingly, his contentions as to 
the etiology of his disorder are not competent, particularly 
when not supported by medical authority.  Hyder v. Derwinski, 
1 Vet. App.221, 225 (1991)  Under these circumstances, 
service connection on a direct or presumptive basis may not 
be granted. 

Further, the veteran's cardiovascular condition, diagnosed as 
hypertension, is not listed as a disease that may be 
presumptively service-connected based on the veteran's 
presumed herbicide exposure in Vietnam under the above-noted 
statutory and regulatory criteria.  The Board notes 
parenthetically that the veteran's VA examiner did also not 
support a relationship between hypertension and Agent Orange 
exposure in May 1999.  Therefore, service connection on a 
presumptive basis based on herbicide exposure is also not 
warranted.   After consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  Accordingly, service connection is not 
warranted 

Service Connection for Bilateral Knee Disabilities

The Board t notes that there is no clinical evidence of a 
knee disorder in service nor has there been a diagnosis of a 
disorder involving the knee following service.  While the 
veteran testified in March 2001 that he has knee discomfort, 
the clinical record in its entirety, to include the report of 
the veteran's VA examination in May 1999, fails to 
demonstrate existing right and/or left knee pathology.  When 
evaluated at the outpatient clinic in May 2001 he reported 
knee pain secondary to a non-service connected right ankle 
fracture.  However, there was no diagnosis of any underlying 
pathology relative to the knees.  Also, there are no medical 
records relating any knee complaints to service.  .

While the veteran contends that he has bilateral knee 
disabilities attributable to service, as a layman (i.e., a 
person without medical training or expertise) he is not 
competent to offer an opinion concerning medical etiology or 
diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995).  As there 
is no evidence of record to indicate any treatment or 
diagnosis for a right and/or left knee disorder in service or 
subsequent thereto, service connection is not warranted.

The Board finds that the preponderance of the evidence is 
against the claims.  Therefore the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. §5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for cardiovascular disease to include 
hypertension, secondary to Agent Orange exposure is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.


REMAND

In December 2003, as noted above, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating.  The veteran's representative, in a May 2004 informal 
hearing presentation, submitted a notice of disagreement with 
this determination.  Thus a statement of the case is 
warranted.  Manlincon v. West, 12 Vet. App. 238 (1999) .  
Further, the veteran is seeking service connection for a 
depressive disorder and on his most recent VA examination has 
been diagnosed as suffering from major depression. 

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the VCAA as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002); 38 C.F.R. § 3.159(b)(1); and 
any other applicable legal precedent.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of any VA and private medical 
records pertaining to treatment for his 
psychiatric disorders covering the period 
from 1999 to the present which have not 
been previously submitted. 

3.  The RO should forward the claims file 
to the psychiatrist who evaluated the 
veteran in November 2003 (if unavailable 
to another VA psychiatrist) for an 
addendum.  The specialist should be 
requested to review the file and in an 
addendum render an opinion as to whether 
it is as likely as not that the service 
connected PTSD caused or aggravates the 
major depression with anxiety?  

If no, to the extent possible, the 
examiner should identify all symptoms and 
findings associated with the service 
connected PTSD versus any other 
psychiatric disorder diagnosed.  If 
another examination is required, it 
should be conducted.  A complete 
rationale for any opinion expressed 
should be included in the report.

4.  The RO should furnish the veteran and 
his representative a statement of the 
case at the veteran's current address of 
record regarding the issue of entitlement 
to increased evaluation for PTSD.  He 
should be informed of the requirements 
necessary to perfect an appeal.  The RO 
is informed that this issue is not before 
the Board until the veteran perfects a 
timely substantive appeal.

5.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
a depressive disorder.  Due consideration 
should be given to all pertinent laws and 
regulations.  If the determination 
remains adverse to the veteran, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and be afforded a reasonable 
opportunity to reply thereto.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



